eis

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

eee eee eee ee ee eee ee ee eee ee ee ee ee eee ee x wen as ee: Se nama a
: MEMORANDUM DECISION
AND ORDER
In re Terrorist Attacks on September 11, 2001 03 MDL 1570 (GBD) (SN)
a xX

GEORGE B. DANIELS, District Judge:

Plaintiffs’ Executive Committees (*“PECs” or “Plaintiffs”) object under Federal Rule of
Civil Procedure 72(a) to Magistrate Judge Netburn’s December 1, 2020 Order and Opinion
directing that “[a]ll fact discovery shall be completed by June 30, 2021” and that depositions must
be “conducted remotely by fa] reliable videoconferencing method.” (See Opinion & Order, ECF
No. 6546 at 10) (“December 1 Order.”) Magistrate Judge Netburn also stated that the fact
discovery deadline would not be adjourned or extended. (/d. at 9~10.) Plaintiffs object on the
grounds that Magistrate Judge Netburn (1) imposed “an inflexible deposition deadline,” and (2)
directed that “‘[t]o the extent the public health situation changes” any in-person depositions must
proceed “in the witness’s country of residence.” (/d. at 10.) Plaintiffs’ objections to Magistrate
Judge Netburn’s December 1 Order are OVERRULED. !

A district judge must modify or set aside only those parts of a magistrate judge’s order
related to nondispositive matters that are clearly erroneous or contrary to law. Fed. R. Civ. P.
72(a); 28 U.S.C. § 636(b)(1)(A); Thomas v. Arn, 474 U.S. 140, 149 (1985) (stating that “Congress
provided for a ‘clearly erroneous or contrary to law’ standard of review of a magistrate’s

disposition of certain pretrial matters”). “A district court is justified in finding a magistrate judge’s

 

' The court assumes familiarity with the underlying facts and procedural history and will only relate those
facts necessary to address the issues raised by the objections.

1

 

 

 
ruling ‘clearly erroneous’ where, although there is evidence to support it, the reviewing court on
the entire evidence is left with the definite and firm conviction that a mistake has been committed.”
Highland Memt., L.P. v. Schneider, 551 F. Supp. 2d 173, 177 (S.D.N.Y. 2008) (citations omitted).
An order is contrary to law when it fails to apply or misapplies relevant statutes, case law or rules
of procedure.” MacNamara vy. City of New York, 249 F.R.D. 70, 77 (S.D.N.Y. 2008) (internal
citations and quotations omitted).

This is a highly deferential standard, and the objector thus carries a heavy burden. U2 Home
Entm't, Inc. v. Hong Wei Int'l Trading Inc., No. 04 Civ. 6189, 2007 WL 2327068, at *1 (S.D.N.Y.
Aug. 13, 2007); see also Lugosch v. Congel, 443 F.Supp.2d 254, 276 (N.D.N. Y.2006) (noting that
particular deference is due where “the magistrate judge has been deeply involved in discovery
matters in the case for years”). Here, Magistrate Judge Netburn has been involved in jurisdictional
discovery for many years and she reasonably imposed a June 30, 2021 deadline for the close of
fact discovery. Similarly, Magistrate Judge Netburn appropriately weighed comity concerns when
she concluded that, to the extent any occur, in-person depositions should take place in the witness’s
country of residence. The Supreme Court has “long recognized the demands of comity in suits
involving foreign states.” Société Nationale Industrielle Aérospatiale y. U.S. Dist. Court for S.
Dist. Of Iowa, 482 U.S. 522, 546 (1987) (citing Hilton v. Guyot, 159 U.S. 113 (1895). Magistrate
Judge Netburn showed proper consideration for the special problems faced by witnesses who are
unable or reluctant to travel outside of Saudi Arabia, as well as for the burdens of depositions
imposed on current and former Saudi government employees.

The Court is aware that Plaintiffs filed a letter motion on May 28, 2021 seeking a case
management conference to discuss extending the June 30, 2021 fact discovery deadline. (ECF No.

6829.) Defendants Dallah Avco and Saudi Arabai have filed oppositions to this request. (ECF

 

 

 
Nos. 6839 and 6850.) Magistrate Judge Netburn has effectively coordinated jurisdictional
discovery in this unique and complex case. Given Magistrate Judge Netburn’s deep involvement
in the discovery matters of this case, any extension of the fact discovery deadline imposed by the
December 1 Order is left to her discretion. This order serves only to uphold the December 1
Discovery Order.

Plaintiffs’ Rule 72 objections to Magistrate Judge Netburn’s December 1 Opinion and
Order are OVERRULED and DENIED.
Dated: June 8, 2021

New York, New York
SO ORDERED.

fo
GEPRGES, DANIELS
UNITED STATES DISTRICT JUDGE

 

f
h
i

 
